                                         UNITED STATES DISTRICT COURT
     Reset Form                          WESTERN DISTRICT OF MISSOURI

                                       CRIMINAL CASE COVER SHEET
County of Offense / Division of Filing                          Matter to be Sealed
                                                                                      ■   Secret Indictment
Greene / Southern
                                                                                          Juvenile
Defendant Information
Defendant Name:           DAVID PANBEHCHI

Alias Name:

Birth Date:               01/16/1996
Related Case Information
Superseding Indictment?            Yes     ■   No If yes, original case number:
New Defendant(s)?             ■    Yes         No
Prior Complaint Case Number, if any:

Prior Target Letter Case Number, if any:
U.S. Attorney Information
AUSA Eggert, Randall D.

Interpreter Needed?
    Yes    Language and/or Dialect:
■   No

Location Status
Arrest Date:
    Currently in Federal Custody                                                    Writ Required?                 Yes       ■   No
    Currently in State Custody                                                                                 ■   Yes           No
                                                                                    Warrant Required?
    Currently on Bond

U.S.C. Citations
Total # of Counts         2

     Set                       Index Key & Description of Offense Charged                                     Count(s)

      1        18:924A.F PENALTIES FOR FIREARMS                                                                    1

      2        18:924A.F PENALTIES FOR FIREARMS                                                                    2

      3

      4



                                                    (May be continued on reverse)                               revised: 02/09/2021
                     Case 6:21-cr-03067-BCW Document 1-1 Filed 05/19/21 Page 1 of 1
